Kruse, J. (dissenting):
I dissent upon the following grounds: 1. It was prejudicial error to permit-proof of the action for false arrest, and comment thereon, as was done. The court should have charged regarding the same as •' requested. 2. But.for this fact, and proof of general bad character of the defend*914ant, which 'was likewise improper under the circumstances (People v, Hinkssman, 192 N. Y. 421), it is not at all likely that the jury would have convicted the defendant. The case at best is very close upon the evidence. I, therefore, vote for reversal.